Citation Nr: 0316544	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  95-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. J.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
veterans attempt to reopen a claim of entitlement to service 
connection for PTSD.  

Subsequently in an August 2000 decision, the Board reopened 
the veteran's claim and remanded the case to the RO for 
further development.   


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for PTSD.  In the most recent VA 
examination in September 1997, the examiner did not diagnose 
PTSD and his opinion was that the veteran's symptoms were not 
compatible with a diagnosis of PTSD.  However, more recent VA 
clinical records of February 2001 contain a diagnostic 
impression that includes PTSS (post-traumatic stress 
syndrome).  

In August 2000, the Board remanded the case for further 
development including a request for the veteran to provide 
more specific information regarding his claimed stressors.  
The veteran did not respond to that request.  Nevertheless, 
it is the Board's opinion that another attempt should be made 
to confirm the stressors that the veteran has provided over 
time and which are described in the order below.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 1991 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records, including fee-
basis treatment records, covering the 
period from November 2001 to the present.  

3.  The RO should request any additional 
psychiatric treatment records from the VA 
facility in San Juan, Puerto Rico 
covering the period from November 2001 to 
the present. 

4.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 
3197. The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  Inform the 
USASCRUR that service records show that 
the veteran was in Vietnam from December 
9, 1966 to December 5, 1967.  During that 
time he was with the 573d S&S Co(DS) 
USARPRC, his MOS was 57E20 and his 
principal duty was listed as laundry and 
Imprg.  The veteran described his claimed 
stressors in statements dated in October 
1989, May 1993 and September 1995.  The 
USASCRUR should be requested to provide 
any corroborative information pertaining 
to the following claimed stressors:

A.  While at Camp Halloway, Pleiku, as a 
member of the 573rd Serv. & Supp. Unit, 
he was attacked by enemy mortar fire 
while on guard duty.  A friend of his, L. 
G. M., was rendered unconscious by the 
explosion while working as a forklift 
operator.  The veteran indicated that he 
initially thought that friend was dead.

B.  In July 1967, the veteran was in the 
process of constructing a "P.O.L." area 
while in the "Kontum" area, when the 
enemy hit a 5,000 gallon diesel fuel 
tank, which exploded.  A comrade, G., 
helped him try to control the fire.  Also 
while in the "Kontum" area, he was in 
charge of an oil pump when one soldier 
caught fire while filling up a tank, and 
veteran indicated that he saved that 
soldier's life.

C.  During the veteran's stationing in 
Vietnam from December 1966 to December 
1967, at the time of the Chinese New 
Year, the veteran was supposed to be 
guarding a bunker that was blown up, 
resulting in the death of two soldiers.

D.  The veteran performed grave 
registration between August and November 
1967, during his last few months of duty 
in Vietnam (with 573d S&S Co(DS) 
USARPRC). 

5.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which stressor(s) is 
verified, to include consideration as to 
whether the veteran was involved in 
combat.  If the RO determines that the 
veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressors.

6.  Only if a stressor(s) has been 
verified by the RO or he is determined to 
have been involved in combat associated 
with a claimed stressor, then VA 
examinations should be performed by a 
psychiatrist and a psychologist in order 
to determine the nature and severity of 
any psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiners that only the stressor(s) which 
has been verified by the RO or by the 
Board may be used as a basis for a 
diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991).

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, to include all pertinent law and 
regulations, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




